Citation Nr: 1816079	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-10 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Marine Corps from April 1966 to March 1978 and from May 1985 to December 1987, including combat service in Vietnam and Lebanon.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  The rating decision granted, in pertinent part, service connection for PTSD and assigned an initial 30 percent disability rating. The Veteran then submitted a notice of disagreement with the initial disability rating assigned and perfected a substantive appeal.  In a subsequent rating decision, also dated February 2012, the RO increased the rating for the Veteran's service-connected PTSD to 50 percent disabling, effective May 3, 2011. 

A Board hearing was scheduled for January 2014, but the Veteran cancelled his hearing request.  The Veteran's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704 (d).
    
This claim was previously remanded in August 2016 for additional action by the RO.


FINDINGS OF FACT

1.	The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, impaired impulse control (such as unprovoked irritability with periods of violence), difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.

2.	The Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation at any time during this appeal.
CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).  

2. The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.2, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. PTSD
The Veteran contends that his service-connected PTSD warrants an initial rating higher than 50 percent.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Board notes that the DSM-IV has been updated with a Fifth Edition (DSM-V). Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Because the appeal was certified to the Board originally in January 2013, the Veteran's claim does not meet the provisions of this interim rule.  Therefore, the applicable DSM-IV criterion applies.

One factor for consideration under DSM-IV is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score between 61 and 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score ranging from 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work. 

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126 (a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126; VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The evidence of record shows that during a July 2011 VA examination, the Veteran was diagnosed with PTSD.  The examiner determined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to his PTSD symptoms.  The examiner further noted that the Veteran exhibited symptoms of sleep impairment; irritability or outbursts of anger; hypervigilance; and poor social interaction.  The Veteran reported that he had been divorced three times because his wives "did not like him."  He stated that he lived alone and had a decent relationship with his daughter and grandchild.  The Veteran also reported working as a card dealer at MGM Casino for the past 11 years, during which time he would miss three to four months of work per year.  He stated that he would get medical notes for his absences and that the union protected his job.  In addition, he reported that he would get in fights with customers, who would then complain about him.  At the time of the examination, the Veteran was suspended from work for two days.  On examination, the Veteran presented clean and neatly groomed.  His speech was spontaneous and he was irritable and aggressive toward the examiner.  The Veteran insisted on recording the interview with his own tape recorder.  After being advised recording was not permissible, the Veteran eventually put the recorder in his bag.  The examiner noted that the Veteran was able to maintain minimum personal hygiene and manage his financial affairs, and he had no problem with activities of daily living.  The Veteran's memory was normal and there was no evidence of delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, or panic attacks.  The Veteran denied any history of suicidal attempts or any current homicidal/suicidal thoughts.  The examiner assigned a GAF score of 60.  

The Veteran submitted a private treatment letter by Dr. C.B. dated July 2011.  Dr. C.B. noted that the Veteran had no social life and his mood alternated between days of depression, agitation, and anger.  He had previously been referred to anger management, which resulted in worsening of his condition.  The psychologist noted that the Veteran retired from the military early due to his increasing level of stress.  The Veteran reported that he had a relationship with his daughter and he called his sister occasionally.  He also exhibited symptoms of insomnia, night sweats, panic, hypervigilance, social withdrawal, and inappropriate anger.  Dr. C.B. opined that the Veteran had difficulty maintaining employment and worked below his abilities at a job that offered lenient consideration for his absences due to his uncontrollable anger and rage.  The diagnoses included severe chronic PTSD and severe chronic depression. 

A March 2012 private treatment letter by Dr. C.B. is also of record.  The Veteran exhibited symptoms of severe chronic depression, incapacitating anxiety and nightmares, inability to form intimacy and closeness in relationships, chronic and intense anger with episodes of uncontrollable rage, insomnia, nightly panic attacks, night sweats, and sleep deprivation.  The Veteran reported that he avoided people and crowds and spent a lot of time alone in his garage.  The psychologist noted that the Veteran spent most of his time alone and was in constant emotional pain, as he had no social life and poor quality of life.  It was also noted that the Veteran managed to maintain his employment solely due to the beneficence of his employer, as he was permitted to walk off the casino floor during his shift to avoid confrontations.  His employer also permitted frequent absences from work (approximately 130 days over a two-year period), due to his status as a veteran.  The psychologist ultimately opined that it was unadvisable for the Veteran to continue to work in an environment with stressful situations that can trigger his anger.  She further stated that the Veteran should not work in any situation due to the volatile nature of his anger, and that the Veteran should completely avoid stressful situations.  Dr. C.B. concluded that the Veteran was unemployable and should not return to work due to the severity of his PTSD and major depressive disorder.  Axis I diagnoses of PTSD, major depressive disorder, and anxiety were noted and a GAF score of 35 was assigned. 

On VA examination in December 2016, the examiner noted reduced reliability and productivity with regard to the Veteran's level of occupational and social impairment.  The Veteran exhibited symptoms of depressed mood; anxiety; chronic sleep impairment; concentration problems; and impaired impulse control, such as unprovoked irritability with periods of violence.  He denied suicidal or homicidal ideations or plans.  The Veteran reported he enjoyed watching television and that his daughter would visit him often.  The examiner observed that the Veteran was casually dressed and unshaven, and there was no evidence of psychosis or mania.  The examiner determined that the Veteran was capable of managing his financial affairs and that his PTSD did not affect his ability to function in an occupational environment.  It was noted that the Veteran was not receiving any psychiatric care.  The examiner opined that the Veteran could benefit from mental health treatment due to his irritability. 

As stated above, GAF scores are not dispositive.  Rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  Here, the Veteran exhibited a GAF score of 60 in July 2011 and was found to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to his PTSD symptoms.  The Veteran's private psychologist assigned a GAF score of 35, just eight months after the Veteran's initial VA examination.  In December 2016, the Veteran was found to have occupational and social impairment with reduced reliability and productivity.  The cumulative record of evidence reflects symptoms more closely approximated to a 50 percent rating.

The Veteran's symptoms are not so severe as to warrant a 70 percent rating.  For the period on appeal, the Veteran's PTSD was primarily manifested by depressed mood; anxiety; chronic sleep impairment; suspiciousness; and panic attacks more than once a week.  While the Veteran did have some impaired impulse control, such as unprovoked irritability with periods of violence, as well as difficulty adapting to stress at work, the overall picture of the Veteran's psychiatric disorder did not more nearly approximate the criteria for a 70 percent rating.  The Board acknowledges that although the Veteran reported poor social interaction due to his PTSD, the evidence does not demonstrate an inability to establish and maintain effective relationships.  The Veteran maintained a decent relationship with his daughter and grandchild, and occasionally contacted his sister.  Throughout this period, the Veteran was consistently noted as casually and appropriately dressed, with adequate hygiene.  There was no evidence of memory loss.  In addition, he consistently denied any suicidal ideations.  Finally, the Veteran did not have a history of speech that was intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting his ability to function, spatial disorientation, or similar symptoms.

Furthermore, the evidence of record does not show total occupational and social impairment as to warrant a 100 percent rating.  While it has been demonstrated that the Veteran has significant symptoms of PTSD, those symptoms have not prevented the Veteran from maintaining certain relationships, as he has maintained a relationship with his daughter, granddaughter, and sister.  There is no indication of intermittent inability to perform activities of daily living.  As set forth above, the Veteran was casually dressed on examination with good hygiene.  While the Veteran's disability has some occupational impacts, it does not rise to the level of total occupational impairment.  Furthermore, the evidence has demonstrated that the Veteran does not suffer from disorientation to time or place, delusions or hallucinations, gross impairment in thought processes or communication, or grossly inappropriate behavior.  Moreover, there is no evidence of a persistent danger of hurting himself or others, as the Veteran has consistently denied homicidal and suicidal ideation.    

In reaching this decision, the Board has considered the Veteran's lay statements in support of his claim.  The Board notes that the Veteran is competent to report observations with regard to the severity of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds these lay statements to be credible and consistent with the rating assigned.  

Accordingly, the Board finds that the evidence of record weighs heavily against a finding of an initial rating higher than 50 percent.

II. TDIU
The Veteran contends that he is unable to maintain gainful employment as the result of his service-connected disabilities.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15.

Marginal employment is not considered substantially gainful employment. 
38 C.F.R. § 4.16 (a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16 (a).

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16 (a).  For the purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16  (a)(2) (2017).

For the Veteran to prevail on a claim for a TDIU, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether the Veteran is entitled to a TDIU, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19.

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation due to service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Thus, if a Veteran fails to meet the schedular requirements above, an extraschedular rating is for consideration where the Veteran is nonetheless unemployable due to service connected disability.  38 C.F.R. § 4.16 (b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board may not grant a TDIU pursuant to 38 C.F.R. § 4.16 (b) in the first instance.  Rather, the matter must be referred to the Director of Compensation Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran is service-connected for PTSD, rated as 50 percent disabling since May 3, 2011; and bilateral hearing loss, rated as 0 percent disabling since May 3, 2011.  The combined disability rating is 50 percent from May 3, 2011.  Thus, the Veteran has not met the threshold disability percentage requirements of 38 C.F.R. § 4.16(a) at any time the period on appeal.

The Board will not reproduce the medical evidence of record in its entirety in this section.  Instead, this analysis will only focus on the evidence that pertains specifically to employment.

The evidence of record indicates that the Veteran has a GED.  The Veteran has prior machine tool experience and worked as a card dealer at MGM Casino for 13 years.  The record also indicates that the Veteran's military occupational specialty was infantry and military advisor, with various combat experience.  The Board notes that the Veteran did not return VA Form 21-8940 to provide additional information regarding his education and work history.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, information regarding the Veteran's last date of employment and any other education or previous job experience information is not available, and the Board must come to a decision based on the available evidence in the file.

In a December 2011 statement, the Veteran stated he was no longer employable as he was on continuous oxygen, and he planned to apply for Social Security benefits.  In his March 2012 substantive appeal, the Veteran stated that he was unable to work due to his physical and emotional problems, anger and involuntary outbursts, panic attacks, thoughts of violence; and inability to maintain relationships.

As set forth above, the July 2011 VA examination revealed occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD symptoms.  The December 2016 VA examination revealed the Veteran's occupational and social impairment was characterized by reduced reliability and productivity and that PTSD did not affect the Veteran's ability to function in an occupational environment.  Private treatment letters by Dr. C.B. suggest that the Veteran was only able to remain employed at MGM Casino due to special accommodations by his employer.  

The Board considers the Veteran's assertions that he is unable to work as a result of his service-connected disabilities, and recognizes that it must analyze the competency, credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board finds that the Veteran is competent to report symptoms such as difficulty hearing, and symptoms associated with PTSD.  Although these statements are competent, they are nonetheless inconsistent with the most probative evidence of record, which does not show the Veteran is unemployable solely due to his service-connected disabilities.

As such, the Board finds that the Veteran's assertions of unemployability are outweighed by the most probative medical evidence of record, which indicates that his service-connected disabilities did not preclude him from obtaining substantially gainful employment due to functional impairment.  Even if the Board deemed these statements credible, the most probative evidence of record outweighs the lay assertions that his service-connected disabilities preclude the Veteran from securing and maintaining substantially gainful employment.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Moreover, the Veteran has stated that he is unable to work due to his need for continuous oxygen.   

Here, the Veteran's service-connected disabilities are not, in the Board's determination, so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment, nor does the most probative medical evidence of record reflect that his service-connected conditions rendered him individually unable to follow any substantially gainful occupation during that time.  A TDIU pursuant to 38 C.F.R. § 4.16 (b) is not warranted in this case, and a referral for extraschedular TDIU consideration is not warranted.  The preponderance of the evidence is against the claim.  As such, the appeal is denied.   


ORDER

Entitlement to an initial increased disability rating in excess of 50 percent for posttraumatic stress disorder is denied. 

Entitlement to a TDIU is denied.




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


